Citation Nr: 1731053	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.   

2.  Entitlement to an initial compensable rating for hearing loss disability.    

3.  Entitlement to service connection for lumbar intervertebral disc herniation at L4-L5 with residual left radiculopathy status post muscle spasms and lumbar spondylosis.  

4.  Entitlement to service connection for high blood pressure.  

5.  Entitlement to service connection for an acquired psychiatric disability to include major depressive disorder.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975.      
		
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The record consists of electronic claims files and has been reviewed.  VA has not added pertinent evidence to the record since issuance of the Statement of the Case (SOC) in this matter in September 2013.  
     
In October 2012, the Veteran indicated an interest in claiming service connection for neck, headache, and sinus disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The claim for an increased rating for bilateral hearing loss and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is in relative equipoise regarding whether the Veteran incurred low back disability during active duty.  

2.  The evidence indicates that the Veteran's major depressive disorder is due to service-connected low back disability.  

3.  Hypertension is not related to service.  

4.  From September 17, 2010, tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  Lower back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303 (2016).   

2.  Major depressive disorder is due to service-connected lower back disability.  38 U.S.C.A. §§ 1110, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.310 (2016).   

3.  Hypertension was not incurred in or aggravated by active duty, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2016); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA treatment records, private treatment records, and reports and records from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent during the appeal period VA examinations into his service connection claims for back and psychiatric disability.  The reports of the examinations include sufficient evidence to accurately adjudicate those claims.  

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection Claims

The Veteran asserts that he incurred low back disability during service, and that he developed depression as the result.  He also asserts that he incurred hypertension during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as hypertension, neurological disability, arthritis, and psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, VA treatment records, medical evidence from the SSA, private records and reports, lay statements from the Veteran, and VA compensation examination reports.  This evidence is divided on the question regarding whether the Veteran incurred chronic back disability during service.  Further, the evidence indicates that major depressive disorder is due to back disability, but that hypertension is not related to service.  

The Board will address the claims separately below.  



A.	Low Back Disability

For the following reasons, a service connection finding is warranted for low back disability.      

First, private and VA medical evidence documents arthritic and neurological disability in the lower spine.  The most recent VA examination into this claim, dated in September 2013, notes a diagnosis of "lumbar HNP L5-S1 bulging disc L3-L4 and clinical left L5 radiculopathy s/p L4-L5 laminectomy."    

Second, the STRs indicate that the Veteran injured his lower back during active duty.  In multiple records dated between April 1973 and December 1974, the Veteran's complaints of back pain are noted.  These records indicate that the Veteran complained of back pain after stepping into a hole during training.  A December 1974 STR indicated pain on straight leg testing, and indicated an impression of "mild L-5 strain."  A subsequent December 1974 Physical Profile indicated that the Veteran had been temporarily restricted due in part to the low back injury and low back pain.   

Third, the evidence is in equipoise regarding whether the in-service injury relates to the current disability.  See Gilbert and Alemany, both supra.  

On the one hand, certain evidence indicates that the in-service injury and consequent low back pain did not result in a chronic back disability.  Following active service ending in February 1975, the Veteran served as a reservist until the late 1990s.  Several reports of medical examination and history, dated between May 1979 and July 1996, indicate a normal back.  Further, private medical evidence indicates that the Veteran experienced an acute lumbar spine injury in early 2009, for which he underwent lumbar spine surgery.  In certain statements of record, the Veteran indicated that his current lower back problem began with the 2009 injury.  Two VA examiners have stated, moreover, that the Veteran's current back disability is likely not related to the in-service injury.  In opinions dated in June 2011 and September 2013, the VA examiners state that the Veteran's current problems had an onset in early 2009 rather than in the mid 1970s.

On the other hand, certain evidence tends to favor the Veteran's claim. In multiple lay assertions of record, the Veteran maintains that he has experienced back disability since the injury during active duty.  His statements are of probative value because they address observable matters such as back pain and limitation, which are symptoms about which a lay person is competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, a January 1991 STR corroborates his claim to continuing symptoms.  Notwithstanding the negative findings in reports of medical examination pertaining to reserve service, this January 1991 STR indicates back trouble during reserve service over 15 years following discharge from active duty.  This STR notes the Veteran's complaints of back pain and limitation, and that he had been receiving treatment for the problem from a "civilian doctor."  Moreover, the record contains a May 2012 medical opinion from a private physician who stated that the back injury during service relates to the current degenerative changes and neurological symptoms in the lower spine.  This examiner described the way in which a remote injury such as the one the Veteran experienced during active duty could result in such disability.  Further the examiner indicated a review of the claims file, an examination of the Veteran, and an interview of the Veteran.  As the opinion is based on the evidence of record and is supported by a rationale, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  By contrast the Board finds the two negative VA opinions to be of diminished probative value in relation to the private opinion.  Although the VA examiners indicated a review of the claims file and detailed the medical evidence in the claims file, neither directly discussed the significance of the December 1974 STR which indicates a possible positive straight leg raising test.      

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Accordingly, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant service connection for lower back disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




B.	Acquired Psychiatric Disability 

The Veteran claims that he developed depression as the result of disability caused by service-connected lower back disability.  For the following reasons, a grant of the claim is warranted.  See 38 C.F.R. § 3.310.         

First, private and VA medical evidence documents the diagnosis of a depressive disorder.  This disorder is noted in the three medical reports of record addressing the issue - a VA examination report dated in September 2011, and in two private reports dated in June 2011 and May 2012.  

Second, as a result of this decision, the Veteran will be service connected for low back disability.    

Third, in the three medical opinions of record addressing this issue, each examiner finds depression secondary to low back disability.  The June 2011 private examiner (the Veteran's private treating psychiatrist) stated that the Veteran's back pain causes "multiple emotional de[]compensations", anxiety, and depressed mood "everyday."  The September 2011 VA examiner found it as likely as not that depression related to back disability and noted that psychiatric care began due to the 2009 back injury and surgery.  The May 2012 private examiner found it more likely than not that "his depression is secondary to his back condition."  

Based on the foregoing, the Board cannot find that a preponderance of the evidence is against the claim to service connection.  Under VA's doctrine of reasonable doubt, service connection should be granted for the Veteran's depressive disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.	Hypertension 

By contrast, a service connection finding is unwarranted for hypertension.  

The evidence documents that the Veteran has been diagnosed with hypertension during the appeal period.  Hypertension diagnoses are repeatedly noted in private and VA medical evidence dated since 2009.  However, the evidence documents that the Veteran did not have hypertension during active duty and for many years following active duty.  

The STRs pertaining to active duty between February 1973 and February 1975 are negative for hypertension.  The STRs pertaining to reserve service, dated until the mid 1990s, are negative for hypertension.  Reports of medical examination dated in May 1979, February 1983, December 1987, December 1990, March 1994, and July 1996 note that the Veteran did not have hypertension.  Each report indicates normal blood pressure with readings ranging from 106/78 to 130/80.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016) (hypertension means diastolic pressure predominantly 90mm. or greater, or systolic pressure predominantly 160mm. or greater).  In reports of medical history dated in May 1979, February 1983, December 1987, December 1990, March 1994, and July 1996 the Veteran indicated no problems with blood pressure.  Indeed, the earliest evidence of record of diagnosed hypertension is found in medical evidence dated in the late 2000s, over 33 years following discharge from active duty.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Lastly, the record contains no medical nexus opinion relating hypertension to active duty.  The Board notes that VA did not provide the Veteran with a VA examination and medical opinion on this matter.  Nevertheless, inasmuch as the evidence of record does not demonstrate any in-service occurrence or onset of hypertension, a VA medical examination was unnecessary here.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (the determination as to whether there was an event, injury, or disease in service is a finding of fact for the Board.)

In assessing the claim, the Board has considered the Veteran's lay assertions that he incurred hypertension during service.  As noted earlier, he is competent to report observable symptoms.  See Jandreau, supra.  However, on the issues of diagnosis and etiology his assertions are not credible or probative.  Hypertension is an internal disease of the cardiovascular system beyond the Veteran's capacity to observe or sense.  Its existence and etiology are complex questions best determined by a medical professional.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Based on the foregoing, the preponderance of the evidence indicates onset of hypertension many years following service.  Thus, a presumptive service connection finding would not be warranted under 38 C.F.R. § 3.309(a) while a direct service connection finding would not be warranted under 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Rating Claim

On September 17, 2010, the Veteran filed an original service connection claim for tinnitus.  In the September 2011 rating decision on appeal, the RO granted the claim and assigned a 10 percent rating effective the date of claim.  The Veteran appealed the assigned disability rating to the Board.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the Veteran's tinnitus under DC 6260 of 38 C.F.R. § 4.87.  This DC provides a maximum rating of 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that earlier versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for the disorder.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus (or a separate evaluation for each ear), the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for lumbar intervertebral disc herniation at L4-L5 with residual left radiculopathy status post muscle spasms and lumbar spondylosis is granted.    

Entitlement to service connection for major depressive disorder is granted.  

Entitlement to service connection for hypertension is denied.  

Entitlement to a rating in excess of 10 percent for tinnitus is denied.





REMAND

A remand is warranted for additional medical inquiry into the higher rating claim for bilateral hearing loss.  The most recent VA examination into this disorder is dated in February 2011, over six years ago.  The Veteran's lay assertions indicate that the disability has worsened since then.  A new examination should therefore be provided.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  Include in the record any outstanding VA treatment records, the most recent of which are dated in September 2013.

2.  Schedule a VA audiology examination to determine the extent of the Veteran's hearing loss disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the claim to a TDIU, should be readjudicated (please note that the Veteran asserts entitlement to a TDIU on schedular and extraschedular bases).  All evidence received since the September 2013 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


